DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 7-8, 11, 14, 16-17, and cancelled claims 15 and 18 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the claim rejection of claim 1 and similarly claims 14 and 22, Applicant asserts:
It respectfully believed that the Gonzales reference fails to teach these limitations and that the secondary references fail to correct these deficiencies in Gonzales.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Objections
Claim  objected to because of the following informalities:  
Claim 11 recites “the second pair of electrical conductors” lacks antecedent basis. Examiner will interpret as “ the pair of output electrical conductors”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the pair of electrical conductors electrically connected to the DC-to-DC switching regulator”. “The pair of electrical conductors” lacks antecedent basis. It is not clear as to which pair (first or second) is being referred to in the limitation.
Examiner will interpret as “The second pair of electrical conductors electrically connected to the DC-to-DC switching regulator”.
Claims 3-9, and 23 are included in this rejection based on their dependence on claim 1.



    PNG
    media_image1.png
    701
    768
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    800
    869
    media_image2.png
    Greyscale

Fig. 1-3 of Gonzalez
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claim 1, 3-4, 6-9, 11-13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Butler (US 20160049819) in view of Zhang (US 20050270813) in view of Chen (EP002916421) in view of Chan (US6212054).
As to claim 1, Gonzalez discloses a system for providing a boost of energy to a depleted automotive vehicle battery using a battery pack ([0020],[0055],[0032] and Fig. 1 battery adapter 10, insulating wires 20, clamping mechanisms 21,depleted energy source 60, battery pack 30 ) comprising:
a body enclosure having a docking bay ([0042] Fig. 1 and 2 battery adapter 10), the docking bay adapted for receipt of a battery pack (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is inserted identified as docking bay), wherein the docking bay having a pair of side walls (Fig. 3 above) and end wall defining a space therebetween (Fig. 3 above) where the battery pack is received between the pair of side walls and end wall (Fig. 2a  and [0040] where battery adaptor 10 slides properly in place to the battery pack 30 and ensure that the conductive connectors 311 and 321 of the battery pack 30 are properly aligned and interface with conductive elements located on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30. As such battery pack 30 is received between sidewalls and end wall of adapter 10); wherein an outer diameter of the battery pack is substantially sized and shaped the same as a size and shape of the space between the pair of sidewall and end wall (Fig. 1 above).
a regulator ([0045] transforming circuitry that converts energy to be transferred to the insulating wires 20 and clamping mechanisms 21) in electrical communication with a first pair of electrical conductors of the battery pack when the battery pack is received within the docking bay ([0045] battery pack 30 and the battery adaptor 10 are coupled together and the conductive elements of each of these elements are communicating with each other. The transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21. As such Conductive elements of battery adapter 10 in electrical communication with transforming circuitry), the regulator adapted for electrical communication with the depleted automotive vehicle battery when the system provides the boost of energy ([0030] the energy from the battery pack 30 can be conducted to depleted energy source 60/vehicle battery.. [0045] …. transforming circuitry converts and transfers this energy through the insulated wires and the clamping mechanism 21).
Gonzalez further discloses a second pair of electrical conductors and corresponding battery clamps ([0020],[0055],[0032] and Fig. 1 insulating wires 20, clamping mechanisms 21), adapted for electrical connection with the depleted automotive battery (Fig. 1 and [0033]), the pair of electrical conductors electrically connected to the regulator ([0045] …the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21) 
Gonzalez does not disclose wherein a battery pack received within the docking bay can have varying voltages. 
 wherein a input power source received within the charger can have varying voltage levels ([0059] Fig. 3 a SEPIC circuit 302 is a type of DC to DC converter that allows the electrical potential (voltage) at its output to be greater than, less than, or equal to that at its input. The SEPIC circuit 302 enables a wide variation in input voltage both substantially higher and lower than nominal battery voltage.)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein a battery pack received within the docking bay can have varying voltages, in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility.
Gonzalez in view of Butler does not teach the regulator of Gonzalez as a DC-to-DC switching regulator and does not disclose the DC-to-DC switching regulator including a power stage circuit, pulse width modulator and error amplifier circuit; a microprocessor programmed to control the operation of the DC-to-DC switching regulator.
Zhang teaches a DC-to-DC switching regulator (Fig. 7-8) including a power stage circuit (Fig. 2 Switch “Q” inductor “L” and capacitor C), pulse width modulator (Fig. 8 PWM) and error amplifier circuit (Fig. 7 error amplifier); 
It would have been obvious to a person of ordinary skill in the art that the regulator of Gonzalez be a DC-to-DC switching regulator wherein the DC-to-DC switching regulator includes a power stage circuit, pulse width modulator and error amplifier circuit as taught by Zhang, in order to controllably deliver battery charging power to the battery load based on feedback signal reducing the risk of battery damage 
Gonzalez in view of Butler does not teach a microprocessor programmed to control the operation of the DC-to-DC switching regulator;  the microprocessor programmed to determine the voltage of the battery pack disposed within the docking bay and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery; nor wherein the DC-to-DC switching regular and microprocessor are housed within the body enclosure; nor wherein in use the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the automotive vehicle battery.
Zhang further teaches a microprocessor programmed to control the operation of the DC-to-DC switching regulator ([0009] The proposed PFC control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator);  the microprocessor programmed to determine the voltage of the input  (Fig. 8 where input voltage is detected by controller) and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the input ([0090] controller controls PWM signal based on input voltage) such that the received DC signal matches a voltage and is in a recommended voltage range of the load prior to providing a boost of energy to the load ([0020] where the DC-DC converter in order to allow battery packs of varying voltages to be received used for providing a boost of energy to the load and used for providing a boost of energy to the load (it would be obvious to one of ordinary skill in the art to allow battery packs of varying voltages to be received used for providing a boost of energy to the load in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include a microprocessor programmed to control the operation of the DC-to-DC switching regulator;  the microprocessor programmed to determine the voltage of the battery pack disposed within the docking bay and to control the DC-to-DC switching regulator in order to regulate a DC signal received from the battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery, in order to speed up processing time using a microprocessor and control the output voltage under steady and transient state conditions in an electronic DC-DC power supply converter as taught by Zhang ([0020]) thereby increasing operational flexibility.
Gonzalez in view of Butler in view of Zhang does not specifically teach wherein the DC-to-DC switching regular and microprocessor are housed within the body enclosure. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein the DC-to-DC switching regular and microprocessor are housed within the body enclosure in order to operate Gonzalez system without human intervention.
Gonzalez in view of Butler does not teach wherein in use the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the automotive vehicle battery.
Zhang teaches wherein in use the DC-to-DC switching regulator is electrically connected between the input received and the output load (Fig. 1-3 where DC-DC converter is connected between Source/battery and load).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include wherein in use the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the automotive vehicle battery as taught by Zhang, in order to rectify the input source to provide power to the load battery. 
Gonzalez does not disclose the microprocessor programmed to run a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay. 

    PNG
    media_image3.png
    524
    468
    media_image3.png
    Greyscale

Fig. 5 of Chen
Chen teaches running a diagnostic of the battery pack upon proper connection of the battery pack to the input port (Fig.5 above. If correctly connected then the battery type diagnostic module 24 (Fig. 2) matches the type that the rescue battery 51 belongs, and sets a safe voltage value according to the nominal maximum voltage of the battery type [0014].
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programmed to run a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay, as taught by Chen in order to sets a safe voltage value according to the nominal maximum voltage of the battery type to protect the battery from being damaged by an excessively high recharge 
Gonzalez in view of Butler in view of Zhang in view of Chen does not specifically teach a first electrical conductor of the second pair of electrical conductors having an electrical switch in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the electrical switch to close which creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allows energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.
Chan teaches a first electrical conductor of a pair of electrical conductors (Fig. 6a-6c)) having an electrical switch (Fig. 61-6c, solenoid) in communication with a controller and controlled by the controller (Col. 3 lines 15-33 controller controls the solenoid); wherein when the controller determines that the battery clamps are properly connected to the battery the controller is programmed to cause the electrical switch to close (Fig. 5-6A. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps. Through the connected jaws and signal wires, the circuit receives signals from contacts with battery terminals. If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a 
It would have been obvious to a person of ordinary skill in the art to modify a first electrical conductor of the second pair of electrical conductors of Gonzalez to having an electrical switch in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the electrical switch to close, in order to eliminate the danger of reverse connections, shorts, fires, spark firing and battery as taught by Chan (“Brief summary of the invention”)
As such, one of ordinary skill in the art can see that the combined teachings of Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan, (where Zhang teaches a DC-to-DC switching regulator connected directly to the load (Fig. 5-9) and Chan teaches output cables between a source and a load having an electrical switch therebetween and closes upon a proper output connection) would create a direct connection between the depleted automotive battery and the DC-to-DC switching regulator, allowing energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.

As to claim 3, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1, further comprising an internal electrical connector disposed within the body enclosure and externally accessible at the docking bay (Fig. 3 [0042] of Gonzalez positive and , the internal electrical connector adapted for electrical communication with the pair of electrical conductors when the battery pack is received within the docking bay (Fig. 2A and 2B [0040] of Gonzalez conductive connector elements 311 and 321 which correspond to the positive and negative terminal connecting ports respectively, that are able to interface with conductive elements located similarly on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30.  [0042] of Gonzalez positive and negative polarity connecting terminals 11 and 12, respectively, are positioned properly to create a circuit between the battery pack 30 and the depleted energy source 60).
Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the internal electrical connector electrically connected to the DC-to-DC switching regulator in order to provide electrical communication between the electrical conductors and the DC-to-DC switching regulator (See fig. 7-8 of Zhang where the DC-to DC switching regulator is directly connected to the battery Vin. Therefore it would be obvious to one of ordinary skill in the art that the internal electrical connector of Gonzalez battery adaptor 10, be directly connected to the DC-to-DC switching regulator as taught by Zhang (and therefore the electrical conductors of the 
As to claim 4, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach wherein the microprocessor in electrical communication with the electrical conductors of the battery pack and programed to run a diagnostic of the battery pack received within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the battery pack.
Butler teaches wherein the microprocessor in electrical communication with the electrical conductors of the battery pack ([0037] Fig. 1-2 showing battery charger/jumper 102 with internal battery used to jump start battery 104 of vehicle. See [0038] [0074] and Fig. 1 where processor 128 and power management circuit as single component. See [0063] where processor 128 monitors output current to the external battery 104. As such processor 28 is in electrical communication with the electrical conductors of the battery pack) and programed to run a diagnostic of the battery pack prior to allowing a load to receive energy from the battery pack (See Fig. 2 S206 and 218and [0081] and [0087] At step 206, the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be in electrical communication with the electrical 
As to claim 6, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor.
Butler teaches further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor(Fig. 1 [0045] [0049]and [0043] the processor 128 may be operatively coupled to a display device 114 via a display driver 116.  The compact battery charger 102 may indicate to the user (e.g. via display device 114) the number of ampere hours put into battery, an indication of the state of health of the external battery 104, or messages identified in [0049] Table A). 
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor, as taught by Butler in order to allow the user quickly manage and 
As to claim 7, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1.
Gonzalez does not teach wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to a pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery.
Butler teaches wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to the pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery ([0074] and [0077] power management circuit 132 and processor 128 may facilitate reverse hook-up protection. If the clamps are improperly connected (e.g. reverse polarity or disconnected), an aural alarm may sound, and the display device 114 may display a warning message, such as "Warning--Reverse Polarity" or "Warning--Battery Disconnected.").
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include wherein the microprocessor receiving information regarding the securement of the pair of automotive battery clips to the pair of terminals of the automotive vehicle battery and programmed to run a diagnostic to determine if each clip of the pair of automotive battery clips is attached to a correct terminal of the automotive vehicle battery, as taught 
As to claim 8, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 7.
Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan does not teach the wherein the switch is a power mosfet acting as a power switch.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power switch of Gonzalez to act as a power MOSFET as it is well known in the art and is a simple substitution of one known element for another to obtain predictable results. 
As to claim 9, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1 wherein the battery pack is a battery pack used for a power tool ([0020] of Gonzalez device for converting a battery pack of a power tool into a power assembly with an intention of jump starting a vehicle).
As to claim 11, Gonzalez discloses a system for providing a boost of energy to a depleted automotive vehicle battery using a tool battery pack ([0010] [0020],[0055],[0032] and Fig. 1 battery adapter 10, insulating wires 20, clamping mechanisms 21,depleted energy source 60, tool battery pack 30 ), comprising:
a body enclosure having a docking bay ([0042] Fig. 1 and 2Bbattery adapter 10), the docking bay adapted for receipt of a tool battery pack (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is inserted), wherein the docking bay having a pair of side walls (Fig. 3 above) and end wall defining a space therebetween (Fig. 3 above) where the battery pack is received between the pair of side walls and end wall (Fig. 2a  and [0040] where battery adaptor 10 slides properly in place to the battery pack 30 and ensure that the conductive connectors 311 and 321 of the battery pack 30 are properly aligned and interface with conductive elements located similarly on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30. As such battery pack 30 is received between sidewalls and end wall of adapter 10); wherein an outer diameter of the battery pack is substantially sized and shaped the same as a size and shape of the space between the pair of sidewall and end wall (Fig. 1 above).
a regulator ([0045] transforming circuitry that converts energy to be transferred to the insulating wires 20, clamping mechanisms 21) in electrical communication with a pair of electrical conductors of the tool battery pack (Conductive elements of battery adapter 10) when the tool battery pack is received and secured within the docking bay ([0045] When the battery pack 30 and the battery adaptor 10 are coupled together and the conductive elements of each of these elements are communicating with each other and the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21), the regulator adapted for electrical communication with the depleted automotive vehicle battery when the system provides the boost of energy to the depleted automotive vehicle battery ([0030] the energy from the battery pack 30 can be conducted to this depleted energy source 60. Accordingly, the depleted energy source 60 can be the vehicle battery. [0045] …. allowing this energy to be converted into the desired state and transferred through the insulated wires and the 
Gonzalez further disclose a pair of automotive battery clips ([0020], [0055], [0032] and Fig. 1 insulating wires 20, clamping mechanisms 21), each of the pair of automotive battery clips adapted for securement to a specific terminal of the automotive vehicle battery and
 a pair of output electrical conductors (insulating wires 20), each of the output electrical conductors in electrical communication with the regulator ([0045] When the battery pack 30 and the battery adaptor 10 are coupled together ….the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21); each of the pair of automotive battery clips secured to an end of a specific one of the pair output electrical conductors (Fig. 1); the pair of output electrical conductors electrically connected to the regulator ([0045] …the transforming circuitry allowing this energy to be converted into the desired state and transferred through the insulated wires and the clamping mechanism 21).
Gonzalez does not disclose wherein a battery pack received within the docking bay can have varying voltages.
Butler teaches wherein the input power source received within the charger can have varying voltages ([0059]Fig. 3 a SEPIC circuit 302 is a type of DC to DC converter that allows the electrical potential (voltage) at its output to be greater than, less than, or equal to that at its input. The SEPIC circuit 302 enables a wide variation in input voltage both substantially higher and lower than nominal battery voltage.)
It would have been obvious to a person of ordinary skill in the art at the time of 
Gonzalez in view of Butler does not teach the regulator of Gonzalez as a DC-to-DC switching regulator and does not disclose the DC-to-DC switching regulator including a power stage circuit, pulse width modulator and error amplifier circuit.
Zhang teaches a DC-to-DC switching regulator (Fig. 7-8) including a power stage circuit (Fig. 1 Switch “Q” inductor “L” and capacitor C), pulse width modulator (Fig. 8 PWM) and error amplifier circuit (Fig. 7 error amplifier).
It would have been obvious to a person of ordinary skill in the art that the regulator of Gonzalez be a DC-to-DC switching regulator wherein the DC-to-DC switching regulator includes a power stage circuit, pulse width modulator and error amplifier circuit as taught by Zhang, in order to controllably deliver battery charging power to the battery load based on feedback signal reducing the risk of battery damage caused by overcharging.
Gonzalez in view of Butler does not teach a microprocessor disposed within the body enclosure , nor the microprocessor in electrical communication with the electrical conductors of the tool battery pack nor programed to run a diagnostic upon receipt and securement of the tool battery pack within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack,  nor wherein the diagnostic includes determining whether the tool battery pack has sufficient energy to engage the depleted automotive vehicle battery; nor teaches the microprocessor programmed to control the operation of the DC-to-DC switching regulator, the microprocessor programmed to control the DC-to-DC switching regulator in order to regulate a DC signal received from the tool battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow tool battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery.
Regarding a microprocessor disposed within the body enclosure, it would be obvious to one of ordinary skill in the art for the microprocessor of Zhang to be disclosed within the body enclosure in order to protect the microprocessor from external damage.
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a microprocessor disposed within the body enclosure and programmed to control the operation of the DC-to-DC switching regulator in order to automate and quickly execute the functions of the DC-DC regulator while avoid slow processing time and human error.
Regarding the microprocessor in electrical communication with the electrical conductors of the tool battery pack, Butler teaches wherein the microprocessor in electrical communication with the electrical conductors of the battery pack ([0037] Fig. 2 showing battery charger/jumper 102 with internal battery used to jump start battery 104 of vehicle. See [0038] [0074] and Fig. 1 where processor 128 and power management circuit as single component. See [0063] where processor 128 monitors 
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be in electrical communication with the electrical conductors of the tool battery pack in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Regarding the microprocessor programed to run a diagnostic upon receipt and securement of the tool battery pack within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack.
Chen teaches programed to run a diagnostic upon receipt and securement of the battery within the docking bay prior to allowing energy to flow from the source battery (Fig.5 above. If correctly connected then the battery type diagnostic module 24 (Fig. 2) matches the type that the rescue battery 51 belongs, and sets a safe voltage value according to the nominal maximum voltage of the battery type [0014]. See Fig. 5 of Chen where an electrical circuit between the rescued battery and the battery to be rescue is stabled after a secure and proper connection was verified).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programmed to run a diagnostic upon receipt and securement of the tool battery pack within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack, as taught by Chen in order to seta a safe voltage value according to the nominal maximum voltage of the battery type to protect the battery from being damaged by an excessively high recharge 
Regarding wherein the diagnostic includes determining whether the tool battery pack has sufficient energy to engage the depleted automotive vehicle battery 
Butler further teaches wherein the diagnostic includes determining whether the battery pack has sufficient energy to engage the load (Fig. 2 S206 the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be programed to run a diagnostic of the battery pack, wherein the diagnostic includes determining whether the tool battery pack has sufficient energy to engage the depleted automotive vehicle battery, in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Regarding the microprocessor programmed to control the operation of the DC-to-DC switching regulator, the microprocessor programmed to control the DC-to-DC switching regulator in order to regulate a DC signal received from the tool battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a depleted automotive vehicle battery in order to allow tool battery packs of varying voltages to be received within the docking bay and used for providing a boost of energy to the depleted automotive vehicle battery.
 a microprocessor programmed to control the operation of the DC-to-DC switching regulator ([0009] the proposed PFC control method can be implemented by a low cost DSP. Fig. 8 showing DC-to-DC switching regulator), wherein the microprocessor programmed to control the DC-to- DC switching regulator in order to regulate a DC signal received from the battery pack ([0090] controller controls PWM signal based on input voltage) such that the received DC signal matches a voltage and is in a recommended voltage range of the load prior to providing a boost of energy to a load ([0020] where the DC-DC converter is controlled  to an output voltage (recommended) under steady state and transient conditions. Converter in Fig. 8 control method of output voltage (Vo) is provided prior to providing the energy to the load) in order to allow inputs of varying voltages to be received and used for providing a boost of energy to the load (it would be obvious to one of ordinary skill in the art to allow battery packs of varying voltages to be received used for providing a boost of energy to the load in order to allow charging functionality from a variety of input voltages as taught by Butler ([0059]) thereby increasing flexibility).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Gonzalez to include a microprocessor programmed to control the operation of the DC-to-DC switching regulator, wherein the microprocessor programmed to control the DC-to-DC switching regulator in order to regulate a DC signal received from the tool battery pack such that the received DC signal matches a voltage and is in a recommended voltage range of the depleted automotive vehicle battery prior to providing a boost of energy to a 
Gonzalez does not disclose a first electrical conductor of the second pair of electrical conductors having a power mosfet acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the power switch to automatically close which creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allows energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery nor disclose wherein the DC-to-DC switching regulator is electrically connected between the tool battery pack received within the docking bay and the automotive vehicle battery.
Regarding a first electrical conductor of the second pair of electrical conductors having a power mosfet acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the power 
Chan teaches a first electrical conductor of a pair of electrical conductors (Fig. 6a-6c)) having an electrical switch acting as a power switch (Fig. 61-6c, solenoid) in communication with a controller and controlled by the microprocessor (Col. 3 lines 15-33 controller controls the solenoid); wherein when the controller determines that the battery clamps are properly connected to the battery the controller is programmed to cause the electrical switch to automatically close (If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 
It would have been obvious to a person of ordinary skill in the art to modify a first electrical conductor of the second pair of electrical conductors having a switch  acting as a power switch and which is in communication with the microprocessor and controlled by the microprocessor; wherein when the microprocessor determines that the battery clamps are properly connected to the depleted automotive battery the microprocessor is programmed to cause the 
As such, one of ordinary skill in the art can see that the combined teachings of Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan, (where Zhang teaches a DC-to-DC switching regulator connected directly to the load (Fig. 5-9) and Chan teaches output cables between a source and a load having an electrical switch therebetween and closes upon a proper output connection) would create a direct connection between the depleted automotive battery and the DC-to-DC switching regulator, allowing energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.
Regarding the electrical switch acting as a power switch as a power mosfet,
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the power switch of Gonzalez to act as a power MOSFET as it is well known in the art and is a simple substitution of one known element for another to obtain predictable results. 
Regarding wherein the DC-to-DC switching regulator is electrically connected between the tool battery pack received within the docking bay and the automotive vehicle battery, Zhang teaches wherein the DC-to-DC switching regulator is electrically connected between the source and the load (Fig. 1-3 where DC-DC converter is connected between Source/battery and load of Zhang).
It would have been obvious to a person of ordinary skill in the art at the time of 
As to claim 12, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 11 further comprising a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor (Fig. 1 [0045] [0049] and [0043] of Butler the processor 128 may be operatively coupled to a display device 114 via a display driver 116.  The compact battery charger 102 may indicate to the user (e.g. via display device 114) the number of ampere hours put into battery, an indication of the state of health of the external battery 104, or messages identified in [0049] Table A). 
It would have been obvious to a person of ordinary skill in the art to modify the system for providing a boost of energy of Gonzalez to include a visual display for displaying information to a user regarding the battery pack or transferring of energy process, the information displayed by the visual display received from the microprocessor, as taught by Butler in order to allow the user quickly manage and facilitate battery replacements by monitoring SOH.
As to claim 13, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches system for providing a boost of energy of claim 11, wherein the microprocessor is programmed to close the power switch when the microprocessor determines that a proper securement exist between the pair of automotive battery clips and the pair of terminals of the automotive vehicle battery (Col. 3 lines 15-33 of Chan controller controls the solenoid. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps. If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 
It would have been obvious to a person of ordinary skill in the art to modify the system of Gonzalez to wherein the microprocessor is programmed to close the power switch when the microprocessor determines that a proper securement exist between the pair of automotive battery clips and the pair of terminals of the automotive vehicle battery, in order to eliminate the danger of reverse connections, shorts, fires, spark firing and battery as taught by Chan (“Brief summary of the invention”).
As to claim 23, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1 wherein the microprocessor is programmed to determine whether or not the battery pack has sufficient energy to engage the depleted automotive vehicle battery (Fig. 2 S206 of Butler the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating 
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez to be in electrical communication with the electrical conductors of the tool battery pack and programed to run a diagnostic of the battery pack received and secured within the docking bay prior to allowing the DC-to-DC switching regulator to receive energy from the tool battery pack, wherein the diagnostic includes determining whether the tool battery pack has sufficient energy to engage the depleted automotive vehicle battery, in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Butler (US 20160049819) in view of Zhang (US 20050270813) in view of Chen (EP002916421) in view of Chan (US6212054) in view of Rogers (US20120091944).
As to claim 5, Gonzalez in view of Butler in view of Zhang in view of Chen in view of Chan teaches the system for providing a boost of energy of claim 1 wherein the boost of energy from the battery pack disposed within the docking bay of the body enclosure and in electrical communication with the DC-to-DC switching regulator ([0030] of Gonzalez the energy from the battery pack 30 can be conducted to this depleted energy source 60. FIG. 7-8 of Zhang where a converter system that operates to supply power to the load from a power source Vin which is a battery. Therefore the teachings of Zhang teaches the battery pack disposed within the docking bay of the body enclosure of Gonzalez is in electrical communication with the 
Gonzalez in view of Butler in view of Zhang does not teach the boost of energy from the battery pack allows the automotive vehicle battery to be used to start a combustion vehicle engine.
Rogers teaches the boost of energy from a vehicles battery allows the automotive vehicle battery to be used to start a combustion vehicle engine ([0027] and [0044] Jump start adapter system 100 is thereby usable to jump-start battery 160 to `turn over` (start) an engine such as an internal combustion engine).
It would have been obvious to a person of ordinary skill in the art to modify the boost of energy from the battery pack disposed within the docking bay of the body enclosure of Gonzalez and in electrical communication with the DC-to-DC switching regulator to allow the automotive vehicle battery to be used to start a combustion vehicle engine, as taught by Rogers as it is a simple substitution of one known element for another to obtain predictable results.
Claims 14,17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Chen (EP002916421) in view of Chan (US6212054) in view of Holloway ( (US 20130221905) in view of Butler (US 20160049819).
 As to claim 14, Gonzalez discloses method for providing a boost of energy to a depleted automotive vehicle battery using a tool battery pack ([0020] device for converting a battery pack of a power tool into a power assembly with an intention of jump starting a vehicle. Depleted energy source 60), comprising the steps of:
a. receiving a tool battery pack by a docking bay of an energy boost system  wherein the docking bay having a pair of side walls (Fig. 3 above) and end wall defining a space therebetween (Fig. 3 above) where the battery pack is received between the pair of side walls and end wall (Fig. 2a  and [0040] where battery adaptor 10 slides properly in place to the battery pack 30 and ensure that the conductive connectors 311 and 321 of the battery pack 30 are properly aligned and interface with conductive elements located similarly on the battery adaptor 10 when the battery adaptor 10 is connected to the battery pack 30. As such battery pack 30 is received between sidewalks and end wall of adapter 10); wherein an outer diameter of the battery pack is substantially sized and shaped the same as a size and shape of the space between the pair of sidewall and end wall (Fig. 1 above);
Gonzalez does not disclose a1. running a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay by a microprocessor.
Chen teaches running a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay by a microprocessor (Fig.5 above. If correctly connected then the battery type diagnostic module 24 (Fig. 2) matches the type that the rescue battery 51 belongs, and sets a safe voltage value according to the nominal maximum voltage of the battery type [0014].
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to run a diagnostic of the battery pack upon proper connection of the battery pack within the docking bay by a microprocessor, as taught by Chen in order to sets a safe voltage value according to the nominal maximum voltage of the battery 
Gonzalez in view of Chen does not teach b. checking for a proper connection between a pair of output connectors to the depleted automotive vehicle battery by a microprocessor of the energy boost system.
b. checking for a proper connection between a pair of output connectors to the depleted automotive vehicle battery by a microprocessor of the energy boost system; b1. causing a switch associated with one of the pair of output connector to automatically close when a proper connection is determined by the microprocessor in step b 
Chan teaches checking for a proper connection between a pair of output connectors to the battery by a controller of the energy boost system and causing a switch associated with one of the pair of output connector to automatically close when a proper connection is determined by the controller in step b (Col. 3 lines 15-33 of Chan and Fig. 5-6a controller controls the solenoid. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps (clamps connected to input and output batteries). If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through).
Although Chan does not specifically state that the controller is a microprocessor, it would be obvious to one of ordinary skill in the art for Chans controller to be a microprocessor in order to operates Chans controller at a faster speed using smaller circuit components. 

Gonzalez in view of Chen in view of Chan does not specifically teach the method taught by Chan above creating a direct connection between a DC-to-DC switching regulator and the depleted automotive vehicle battery upon closing of the switch.
However, Holloway teaches a direct connection between a DC-to-DC switching regulator and the depleted automotive vehicle battery (Fig. 1)
As such, one of ordinary skill in the art can see that the combined teachings of Gonzalez in view of Chen in view of Chan in view of Holloway (where Holloway teaches a DC-to-DC switching regulator connected directly to the load (Fig. 1) and Chan teaches output cables between a source and the load having an electrical switch that closes upon a proper output connection) creates a direct connection between the depleted automotive battery and the DC-to-DC switching regulator and allowing energy from the battery pack disposed within the docking bay to be transferred to the depleted automotive battery.
Gonzalez in view of Chen in view of Chan in view of Holloway does not teach c. determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor; 
Butler further teaches determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor (Fig. 2 S206 the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the microprocessor of Gonzalez include determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor, in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Gonzalez in view of Chen in view of Chan in view of Butler does not teach d. providing a DC signal from the DC-to-DC switching regulator of the energy boost system, the DC-to-DC switching regulator being controlled by the microprocessor. e. matching a voltage for the DC signal to a voltage within a recommended voltage range for the depleted automobile vehicle battery prior to transferring energy to the depleted automotive vehicle battery f. extracting energy from the tool battery pack by the DC-to-DC switching regulator; and g. transferring the extracted energy from the tool battery pack to a depleted automotive vehicle battery through the energy boost system after a proper connection is found by the microprocessor in step b.
Holloway teaches d. providing a DC signal from the DC-to-DC switching regulator of the energy boost system (Fig. 1 switching cell 101 with elements L and C), the DC-to-DC switching regulator being controlled by the microprocessor ([0036] there is provided at least one computer accessible medium having instructions stored thereon. When executed by one or more processors, the instructions may cause a computer system to perform operations for controlling battery charging current and voltage. The operations include generating a pulse width modulation (PWM) signal having a controllable duty cycle) e. matching a voltage for the DC signal to a voltage within a recommended voltage range for the battery prior to transferring energy to the battery ([0015] Pulse width modulator (PWM) controller circuitry 108 is configured to control the switch cell circuitry 101 to controllably deliver power to the load 104 and/or batter 102). f. extracting energy from the battery pack by the DC-to-DC switching regulator ([0015] Buck converter system that operates to charge a battery 102 and/or provide power to a load 104 from a power source Vin); and g. transferring the extracted energy from the battery pack to a vehicle battery through the energy boost system ([0015] charge a battery 102 and/or provide power to a load 104 from a power source Vin which is a battery)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Gonzalez to include d. providing a DC signal from a DC-to-DC switching regulator of the energy boost system, the DC-to-DC switching regulator being controlled by the microprocessor. e. matching a voltage for the DC signal to a voltage within a recommended voltage range for the depleted automobile vehicle battery prior to transferring energy to the depleted automotive vehicle battery f. extracting energy 
Regarding g. transferring the extracted energy from the tool battery pack to a depleted automotive vehicle battery through the energy boost system after a proper connection is found by the microprocessor in step b, it would be obvious to one of ordinary skill in the art to transfer the extracted energy from the battery pack to a vehicle battery through the energy boost system after a proper connection is found by the microprocessor in order to protect the battery in the event that it is inadvertently connected to the battery charger with the wrong polarity.
As to claim 17, Gonzalez in view of Chen in view of Chan in view of Holloway in view of Butler teaches the method for providing a boost of energy of claim 14 further comprising the step of connecting a pair of automotive battery clips of the energy boost system to a pair of terminals of the depleted automotive vehicle battery prior to step b. and step g. comprises (Col. 3 lines 15-33 of Chan and Fig. 5-6a controller controls the solenoid. The Control Circuit receives and compares polarity signals from the signal wires connected to jaws at the clamps (clamps connected to input and output batteries). If the connection polarity is good, the control circuit will charge the solenoid assembly K-1. The charged Solenoid Assembly will provide a path for current power to flow through) running a diagnostic of the connection to determine if the connection is correct by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack in step b (Fig.2 S214 [0074], [0077] and [0085] of Butler power management circuit 132 and processor 128 may facilitate reverse hook-up protection. If the clamps are improperly connected (e.g. reverse polarity or disconnected), before jump start ready in S218).
It would have been obvious to a person of ordinary skill in the art to modify the method for providing a boost of energy of Gonzalez to include running a diagnostic of the connection to determine if the connection is correct by a microprocessor of the energy boost system prior to transferring energy from the tool battery pack, in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081]) preventing deterioration caused by over discharging.
As to claim 19, Gonzalez in view of Chen in view of Chan in view of Holloway in view of Butler teaches the method for providing a boost of energy of claim 14 wherein step g. comprises the steps of engaging a DC-to-DC switching regulator circuit by a microprocessor ((0036] of Holloway) to cause energy to transfer from the tool battery pack to the depleted automotive vehicle battery ([0015] of Holloway), the DC-to-DC switching regulator is electrically connected between the battery pack received within the docking bay and the depleted automotive vehicle battery (Fig. 1 showing DC-DC converter electrically connected between battery Vin and Load 104)) and the DC-to DC switching regulator including a power stage circuit (Fig. 1 of Holloway Switch cell 101 with elements L and C) pulse width modulator (Fig. 1 PWM) and error amplifier circuit (Fig. 1 error amplifier 106).
It would have been obvious to a person of ordinary skill in the art to modify the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Chen (EP002916421) in view of Chan (US6212054) in view of Holloway (US 20130221905) in view of Butler (US 20160049819) in view of Yoshikawa (US20140159640)
As to claim 16, Gonzalez in view of Chen in view of Chan in view of Holloway in view of Butler teaches the method for providing a boost of energy of claim 14. 
Gonzalez in view of Whiting in view of Butler in view of Holloway does not teach further comprising the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack in step g.
Yoshikawa teaches the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack (when the charge of the second battery pack is exhausted or depleted, the second battery pack is exchanged with another charged second battery pack, and thereby the power tool can be continue to be frequently charged during work intermissions. 

It would have been obvious to a person of ordinary skill in the art to modify the method for providing a boost of energy of Gonzalez to include the step of recharging the tool battery pack where the microprocessor determines from the diagnostic that the tool battery pack needs to be recharged prior to transferring energy from the tool battery pack, in order to ensure continuous user operation when a replacement battery pack becomes depleted.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20140139175) in view of Butler (US 20160049819) in view of Holloway ( (US 20130221905) in view of Whiting (US 5965998).
As to claim 22. Gonzalez discloses a method for jump starting vehicle having a depleted automobile vehicle battery, comprising the steps of:
a. providing a tool battery pack (Fig. 3 and [0046] showing cavity of battery adapter 10 where battery pack 30 is inserted); 
Gonzalez does not teach b. determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor;
Butler further teaches b. determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor (Fig. 2 S206 the compact battery charger 102's processor 128 determines whether the state of charge for the internal battery 150 is within an operating range prior to performing the jump starting device).
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to include b. determining whether or not the tool battery pack has sufficient energy to engage the depleted automobile vehicle battery by the microprocessor, in order to provide a warning indicating that the internal battery 150 is not adequately charged ([0081] of Butler) preventing deterioration caused by over discharging.
Gonzalez in view of Butler in view of Holloway does not teach c. providing a DC signal from a DC-to-DC switching regulator that is controlled by the microprocessor; d. matching a voltage for the DC signal to a voltage within a recommended voltage range for the depleted automobile vehicle battery prior to transferring energy to the depleted automotive vehicle battery e. extracting energy from the tool battery pack by the DC-to-DC switching regulator where the microprocessor has determined that the tool battery pack has sufficient energy in step b.; and f. transferring the extracted energy from the tool battery pack to the to the depleted battery of an automotive motor vehicle. 
Holloway teaches c. providing a DC signal from a DC-to-DC switching regulator (Fig. 1 switching cell 101 with elements L and C), that is controlled by the microprocessor ([0036] there is provided at least one computer accessible medium having instructions stored thereon. When executed by one or more processors, the instructions may cause a computer system to perform operations for controlling battery d. matching a voltage for the DC signal to a voltage within a recommended voltage range for the depleted automobile vehicle battery prior to transferring energy to the depleted automotive vehicle battery ([0015] Pulse width modulator (PWM) controller circuitry 108 is configured to control the switch cell circuitry 101 to controllably deliver power to the load 104 and/or batter 102). e. extracting energy from the tool battery pack by the DC-to-DC switching regulator ([0015] Buck converter system that operates to charge a battery 102 and/or provide power to a load 104 from a power source Vin which is a DC source); and f. transferring the extracted energy from the tool battery pack to the to the depleted battery of an automotive motor vehicle ([0015] charge a battery 102 and/or provide power to a load 104 from a power source Vin)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Gonzalez to include c. providing a DC signal from a DC-to-DC switching regulator that is controlled by the microprocessor; d. matching a voltage for the DC signal to a voltage within a recommended voltage range for the depleted automobile vehicle battery prior to transferring energy to the depleted automotive vehicle battery e. extracting energy from the tool battery pack by the DC-to-DC switching regulator; and f. transferring the extracted energy from the tool battery pack to the to the depleted battery of an automotive motor vehicle, in order to eliminate voltage overshoots from the battery charger when there is a sudden decrease in battery current draw as taught by Holloway [0017].
 in view of Butler in view of Holloway does not specifically teach extracting energy from the tool battery pack by the DC-to-DC switching regulator where the microprocessor has determined that the tool battery pack has sufficient energy in step b, it would be obvious to one of ordinary skill in the art to extract energy from the tool battery pack by the DC-to-DC switching regulator where the microprocessor has determined that the tool battery pack has sufficient energy in step b in order to prevent over discharging the tool battery pack leading to a degraded state of health.
Gonzalez in view of Butler in view of Holloway does not teach in order to jump start the internal combustion engine of the automotive motor vehicle.
Whiting teaches transferring energy from and energy source to a battery of an automotive motor vehicle in order to jump start the engine of the automotive motor vehicle. (Fig. 1 and 2 where the battery charger 10 is connected to the vehicle battery to jump start the engine without making a direct connection from the source to the vehicle battery) and [0044] Jump start adapter system 100 is thereby usable to jump-start battery 160 to `turn over` (start) an engine such as an internal combustion engine).
It would have been obvious to a person of ordinary skill in the art to modify the method of Gonzalez to include transferring energy from and energy source to a battery of an automotive motor vehicle in order to jump start the engine of the automotive motor vehicle in order to rectify the input source to provide power to the battery as taught by Whiting (Col. 4 lines 35-65).
Gonzalez in view of Whiting does not teach that the engine of Whiting is an 
However it would have been obvious to a person of ordinary skill in the art to modify the engine of Gonzalez to include and internal combustion engine as it is well known in the art and is a simple substitution of one known element for another to obtain predictable results. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859